Blandford, Justice.
In this case, it does not appear that the bill of exceptions was served upon the opposite party, except by a mere statement in writing by counsel for the plaintiff in error, endorsed on the bill of exceptions, as follows : “ 1 have this day served Ed. Schaefer, mayor of Toccoa City.” *736There is no affidavit that the bill of exceptions was served. There was no appearance here for the defendant. It has been repeatedly ruled by this court that a mere statement of this character is not sufficient to show service ; so we are constrained to dismiss the writ of error.
Writ of error dismissed;